IN THE COURT OF APPEALS OF IOWA

                                 No. 18-2149
                            Filed January 9, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DUANE HUFFER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van Marel,

District Associate Judge.




      The defendant appeals the revocation of his deferred judgment and

imposition of sentence. AFFIRMED.



      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., May, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


PER CURIAM.

       Duane Huffer was granted a deferred judgment and placed on probation.

After stipulating to two probation violations, the district court revoked his deferred

judgment, imposed sentence, granted probation, and as a condition of probation

required Huffer to reside at a residential facility. Huffer appeals asserting the court

abused its discretion both in revoking his deferred judgment and in imposing the

condition of probation that he reside at a residential facility. We affirm.

       In spring 2018, Huffer pled guilty to first-degree harassment pursuant to a

plea agreement.      The district court granted Huffer’s request for a deferred

judgment, placed him on supervised probation for eighteen months, and imposed

a no-contact order for five years. Approximately four months after sentencing, the

State filed an application for probation revocation. At the hearing, Huffer admitted

he had twice violated the no-contact order by entering the protected party’s car in

her driveway when she was not at home and sending her a text message a week

later. At the hearing, the protected party explained her efforts to keep her home

address and car license plate numbers concealed from Huffer and how his

invasion of her car caused her additional stress and fear. She also testified she

learned Huffer came to her house within hours of discovering her new address

from a divorce filing.

       The district court revoked Huffer’s deferred judgment and imposed a

sentence of an indeterminate term of incarceration not to exceed two years,

suspended, and probation. The court imposed as a condition of probation that

Huffer reside in a residential facility, rejecting his request for “street probation.”

Huffer appeals.
                                           3


       The decision to revoke probation is reviewed for an abuse of discretion.

State v. Covel, 925 N.W.2d 183, 187 (Iowa 2019). An abuse of discretion occurs

when the court exercises its discretion on grounds or for reasons that are clearly

untenable or unreasonable. Id. (citing State v. Thompson, 856 N.W.2d 915, 918

(Iowa 2014)). Revocation decisions follow a two-step process. Patterson v. State,

294 N.W.2d 683, 684 (Iowa 1980). First, the court must determine whether the

person violated any condition of probation.         Id.   If the State established the

violation, the court then decides whether to continue probation or impose any

sentence that might originally have been imposed. See Iowa Code § 908.11(4)

(2018); State v. Ferguson, No. 18-1137, 2019 WL 2153100, at *2 (Iowa Ct. App.

May 15, 2019). Huffer contests the second step. In challenging the sentence,

Huffer concedes it is within statutory limits, so review is also for an abuse of

discretion. See State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996). Sentencing

decisions of the district court are cloaked with a strong presumption in their favor.

State v. Loyd, 530 N.W.2d 708, 713 (Iowa 1995).

       The district court gave the following explanation for imposing the condition

of a residential facility rather than street probation:

       I think what the evidence here establishes clearly is that you’re just
       not capable at this point in time of being on street probation without
       committing more criminal offenses and without putting yourself and
       the community at risk, and I think residential facility is the best option
       available to both rehabilitate you and to protect our community. . . .
       [Y]ou’ll be closely supervised and monitored. I’ll know pretty quickly
       if you’re making decisions that places the community at risk.
               I also think it best serves to rehabilitate you because at the
       residential facility we can make sure that you’re following through
       with your treatment, that you’re following through with taking
       medication if you need to do that, and we can make sure that you
       are making responsible decisions.
                                          4


       Huffer makes an impassioned plea for why his deferred judgment should

not have been revoked and why he should not be required to reside in a residential

facility. He sets out a number of factors that he argues support his positions—for

example, that there were mitigating circumstances, his lack of a prior criminal

history, his other efforts on street probation, and his mental health status. But we

do not substitute our judgment for the district court based on his factual assertions.

       Huffer stipulated to two violations of the no-contact order within months of

being placed on probation for first-degree harassment. While on street probation,

he demonstrated an inability to abide by the no-contact order and leave the

protected party alone. His attempt to explain away and minimize the violations

and intrusion into her life is of no assistance here. The State presented evidence

of the impact that the violations had on the protected party. Huffer’s probation

officer recommended revocation of the deferred judgment, and the State argued

for prison time. The explanation the district court gave cogently balances the

interests of the the broader community with Huffer’s need for assistance and

supervision in abiding by the no-contact order as well as increasing the prospects

of his rehabilitation. The court’s rationale—in both the revocation and sentencing

decision—is free from any untenable or unreasonable ground. We find no abuse

of discretion and affirm.

       AFFIRMED.